Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-35 are currently pending in the instant application.  Applicants have amended claims 4, 5, 7, 8, 10, 11, 14, 15, 22, 23, 26, 28, 29 in an amendment filed on March 25, 2021.  Claims 8-10 are rejected, claims 2, 18, 19 , 23,  24 and 32  are objected and claims 1, 3-7, 11-17, 20-22, 25-31 and 33-35 are considered allowable.
I.	Priority
The instant application is a 371 of PCT/IL2019/051063, filed on September 26, 2019 which claims benefit of US Provisional Application 62/736,498, filed on September 26, 2018. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  


III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



IV.	Objections

Claim Objections
Claims 2, 18, 19 and 24 are objected to because of the following informalities:  claims 2 and 24 contain the limitation “the solvents” at the end of the claims which should read “the organic solvents”.  Claims 18 and 19 contain the limitation “ the first solvent” which should read “the first organic solvent”. Appropriate correction is required.
Claims 23 and 32 are objected to because of the following informalities:  not ending in a period.  Each claim begins with a capital letter and ends with a period (MPEP 608.01 (m)).  Appropriate correction is required.



***the closest prior art is WO 98/47884 A1 which teaches a process for preparing the compound 
    PNG
    media_image1.png
    118
    291
    media_image1.png
    Greyscale
but does not teach the process of preparing the compound of formula 
    PNG
    media_image2.png
    49
    258
    media_image2.png
    Greyscale
where there is 

an additional F in the compound and the prior art’s intermediate compound 
    PNG
    media_image3.png
    63
    174
    media_image3.png
    Greyscale
does not have second Cl atom as seen in the intermediate of 

the instant claimed process.

V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626